Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

(Yuichi Iwaki, M.D., Ph.D.)

This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of April 1,
2007 (the “Effective Date”) by and between MEDICINOVA, INC, a Delaware
corporation (“MediciNova”), and Yuichi Iwaki, M.D., Ph.D. (“Executive”), with
reference to the following facts:

A. The Board of Directors of MediciNova (the “Board”) has determined that it
would be in the best interests of MediciNova to enter into this Employment
Agreement on the terms herein set forth.

B. Executive is willing to serve as an employee of MediciNova upon the terms and
conditions herein set forth. In respect of such employment and as a prior
Consultant to MediciNova, Executive has previously executed that certain
Proprietary Information and Inventions Agreement (the “Proprietary Information
and Inventions Agreement”) in form requested by MediciNova, which is
incorporated by reference in this Agreement as though fully set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
their respective meanings:

1.1 “Cause” shall mean (as shall reasonably be determined by the Board): (i) any
intentional failure to perform Executive’s obligations, services or duties under
this Agreement or any other agreement or arrangement between Executive and
MediciNova regarding employment or consulting services to be rendered by
Executive to MediciNova, other than an immaterial violation which is remedied
upon reasonable notice; (ii) failure to achieve performance levels for
MediciNova consistent with MediciNova’s goals, as determined by the Board in
good faith and following appropriate inquiry; (iii) any violation of MediciNova
policy, other than an immaterial violation which is remedied upon reasonable
notice; (iv) any willful neglect of Executive’s duties to MediciNova or gross
misconduct; (v) any failure to protect MediciNova’s trade secrets; or (vi) any
commission of any crime or criminal offense involving moral turpitude.

1.2 “Total and Permanent Disability” shall have the meaning ascribed to such
term in Section 22 of the Internal Revenue Code of 1986, as amended.

2. Duties. Subject to the terms and provisions of this Agreement, Executive is
employed by MediciNova as an executive employee of MediciNova. Executive’s
specific

 

1



--------------------------------------------------------------------------------

position shall be as the Chief Executive Officer and President of MediciNova;
provided, however, that Executive may be reassigned by the Board to another
executive position with MediciNova (or another position of similar
responsibility) at such time as the Board (excluding Executive) reasonably
agrees upon another Chief Executive Officer and President. Executive covenants
to perform Executive’s employment duties in good faith. Executive shall at all
times during the performance of this Agreement strictly adhere to and obey any
and all rules and regulations now in effect or as subsequently adopted and/or
modified governing the conduct of MediciNova employees and/or executives (the
“Employment Policies”). In the event of any conflict between the provisions of
this Agreement and any of the Employment Policies, the provisions of this
Agreement shall control. A default under any the Employment Policies, except to
the extent necessary or appropriate to comply with the provisions of this
Agreement, shall be a default under this Agreement.

3. Exclusive Services. Executive’s entire business time, attention, energies,
skills, learning and best efforts shall be devoted to the business of
MediciNova; provided, however, that this Section 3 shall not be construed as
preventing Executive from participating in social, civic or professional
associations or engaging in passive outside investment activities which may
require a limited portion of time and effort to manage, consistent with any
Employment Policies and so long as such activities do not interfere with the
performance of Executive’s duties nor compete, in any way, with the products or
services offered by or through MediciNova.

4. Term of Employment. The term of this Agreement shall continue until such time
as the employment of Executive is terminated pursuant to Section 7 below;
provided, however, that this Agreement shall automatically terminate upon the
death or Total and Permanent Disability of Executive.

5. Compensation. For all services rendered by Executive to MediciNova,
MediciNova shall pay/provide to Executive the following:

 

  *  

base compensation at the rate of $452,000 per annum (the “Base Compensation”);

 

  *  

periodic bonuses determined within the sole discretion of the Board (or any
committee of the Board which is appointed to consider matters relating to
executive compensation) but with reference to amounts paid to other executives
and/or employees of MediciNova;

 

  *  

grants of equity-based compensation within the sole discretion of the Board (or
any committee of the Board which is appointed to consider matters relative to
equity-based compensation);

 

  *  

such group medical and life insurance and participation in other benefit plans
as shall be made available for executives of MediciNova (with amounts and levels
of participation therein determined with reference to other executives and/or
employees of MediciNova); and

 

2



--------------------------------------------------------------------------------

  *  

an annual amount of vacation days consistent with amounts available for other
executives of MediciNova (but, in any event, no fewer than 10
days)(collectively, the “Compensation Package”).

6. Adjustments. The amount of Base Compensation may be adjusted as of each
anniversary of the Effective Date (beginning on the first anniversary) by an
amount upon which the Board and Executive shall mutually and reasonably agree at
or about that time. Compensation under the Compensation Package shall be paid to
Executive less required deductions for Social Security, withholding taxes and
other authorized deductions and at times when executives of MediciNova normally
receive their compensation.

7. Termination. The employment of Executive may be terminated at any time by:

7.1 Mutual agreement of MediciNova and Executive evidenced in writing;

7.2 Action of the Board without prior notice to Executive if the Board
reasonably shall establish that (i) Executive is in material default in the
performance of Executive’s obligations, services or duties hereunder, or has
materially breached any provision of this Agreement, or (ii) MediciNova
otherwise has Cause to terminate Executive’s employment (although the right of
termination of Executive’s employment under this Section 7.2 shall not be in
limitation of any other right or remedy MediciNova may have under this Agreement
or otherwise);

7.3 Upon the death or Total and Permanent Disability of Executive; or

7.4 Upon three months’ written notice by either party to the other indicating
the desire of the notifying party, in its sole discretion, to terminate the
employment of Executive hereunder.

8. Compensation Upon Termination. In the event that the employment of Executive
is terminated pursuant to Section 7 above, Executive shall be terminated without
compensation other than for accrued salary and other accrued amounts; provided,
however, that if such employment is terminated at MediciNova’s option pursuant
to Section 7.4 above, then Executive shall be entitled to such severance
payment(s) as shall be provided for (if any) by the Employment Policies in
effect at that time; and provided, further, that in lieu of the three months’
notice provided by Section 7.4 above, MediciNova may provide Executive with an
amount equal to three-fourths (3/4) of Executive’s annual Base Compensation
which shall be applicable at the time of Executive’s termination of employment
with MediciNova. Except as provided in the immediately preceding sentence (if
applicable), Executive is entitled to no other compensation upon termination.

9. Option to Hire Executive as Consultant. Upon any termination of Executive’s
employment under this Agreement, either pursuant to Section 7 above or
otherwise, MediciNova shall have the option (in MediciNova’s discretion) to
engage Executive as a consultant on a quarterly basis commencing on the
effective date of termination of Executive’s employment (the “Termination Date”)
and continuing for a period of up to one (1) year following the Termination Date
(or, if longer, the period terminating on the date which is three (3) years
after the Effective Date). MediciNova’s rights under this Section 9 shall lapse
if MediciNova has not

 

3



--------------------------------------------------------------------------------

provided Executive with written notice of MediciNova’s intent to exercise its
rights hereunder prior to the later of (i) the Termination Date (e.g., in the
event of a voluntary termination under Section 7.4 above) and (ii) thirty
(30) days following notice of such termination (e.g., in the event of an
involuntary termination under Section 7.2 above). As a consultant, Executive’s
duties shall include devoting attention to those matters reasonably requested by
the Board but which will not interfere (as to time required) with the
opportunity to maintain other employment consistent with this Section 9. During
any period for which Executive is engaged to perform consulting services for
MediciNova under this Section 9, Executive agrees that Executive shall not:

9.1 Carry on directly or indirectly, whether or not for compensation (as
proprietor, partner, stockholder (except that a less than one percent
(1%) ownership in a public corporation shall be permitted), officer, director,
agent, employee, consultant, trustee, affiliate or otherwise), any business
which is, or as a result of Executive’s engagement or participation would
become, competitive with or adverse to the business of MediciNova as it exists
as of the Termination Date;

9.2 Permit Executive’s name to be used by any business competitive in any
respect with the business of MediciNova as it exists as of the Termination Date;

9.3 Solicit or divert, or attempt to call on, solicit or divert, any customer of
MediciNova with whom Executive became acquainted during Executive’s employment
or affiliation with MediciNova, either for Executive or for any other person,
firm or corporation; or

9.4 Induce or attempt to induce any person who is an employee, agent or
consultant of MediciNova to leave the employ of MediciNova.

Without limiting the other provisions of this Agreement, (i) Executive
acknowledges and agrees that it is impossible to measure in money the damages
which will befall MediciNova by reason of Executive’s failure to perform any of
the obligations set forth in this Section 9, (ii) Executive acknowledges that
MediciNova shall be entitled to enforce Executive’s obligations under this
Section 9 by court injunction (without the posting of a bond or other security),
specific performance or other appropriate equitable relief, (iii) Executive
agrees (to the maximum extent permitted by law) to have the provisions of this
Section 9 specifically enforced against Executive by any court of equity and
(iv) Executive consents to the entry of injunctive relief against Executive
enjoining or restraining any violation or threatened violation of the provisions
of this Section 9.

10. Compensation for Consulting Services. For each quarter (i.e., three-month
period) that Executive provides consulting services to MediciNova pursuant to
the option of MediciNova contained in Section 9 above, MediciNova shall pay
Executive a sum equal to fifteen percent (15%) of Executive’s annual Base
Compensation which shall be applicable at the time of Executive’s termination of
employment with MediciNova (prorated for any period of less than a quarter). The
parties expressly agree that when Executive is performing consulting services
for MediciNova, Executive is acting as an independent contractor. Therefore,
Executive shall be solely liable for Social Security and income taxes that
result from Executive’s compensation as a consultant. In addition, Executive
shall not be entitled to any other benefits including, without limitation, such
group medical, life and disability insurance and other benefits as may be
provided to employees and/or executives of MediciNova.

 

4



--------------------------------------------------------------------------------

11. Dispute Resolution Procedure. Any dispute arising out of or related to the
employment relationship created hereby, including the termination of that
relationship and any allegations of unfair or discriminatory treatment arising
under state or federal law or otherwise, to the maximum extent permitted by law,
shall be resolved by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy, or
where Section 11.4 below specifically allows a different remedy. The following
dispute resolution procedure shall apply:

11.1 The party claiming to be aggrieved shall furnish to the other party a
written statement of the grievance identifying any witnesses or documents that
support the grievance and the relief requested or proposed.

11.2 The responding party shall furnish a statement of the relief, if any, that
it is willing to provide, and the witnesses or documents that support its
position as to the appropriate action. The parties can mutually agree to waive
this step. If the matter is not resolved at this step, the parties shall submit
the dispute to non-binding mediation before a mediator to be jointly selected by
the parties. MediciNova will pay the cost of the mediation.

11.3 If the mediation does not produce a resolution of the dispute, the parties
agree that the dispute shall be resolved by final and binding arbitration. The
parties shall attempt to agree to the identity of an arbitrator, and, if they
are unable to do so, they will obtain a list of arbitrators from the Federal
Mediation and Conciliation Service and select an arbitrator by striking names
from that list. The arbitrator shall have the authority to determine whether the
conduct complained of in Section 11.1 violates the rights of the complaining
party and, if so, to grant any relief authorized by law, subject to the
exclusions of Section 11.4 below. The arbitrator shall not have the authority to
modify, change or refuse to enforce the terms of any employment agreement
between the parties. In addition, the arbitrator shall not have the authority to
require MediciNova to change any lawful policy or benefit plan. The hearing
shall be transcribed. MediciNova shall bear the costs of the arbitration if
Executive prevails. If MediciNova prevails, Executive will pay half the cost of
the arbitration or $500, whichever is less. Each party shall be responsible for
paying its own attorneys fees.

Arbitration shall be the exclusive final remedy for any dispute between the
parties, to the maximum extent permitted by law, including but not limited to
disputes involving claims for discrimination or harassment (such as claims under
the Fair Employment and Housing Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act, or the Age Discrimination in Employment
Act), wrongful termination, breach of contract, breach of public policy,
physical or mental harm or distress or any other disputes, and the parties agree
that no dispute shall be submitted to arbitration where the party claiming to be
aggrieved has not complied with the preliminary steps provided for in
Section 11.1 and Section 11.2 above.

The parties agree that the arbitration award shall be enforceable in any court
having jurisdiction to enforce this Agreement, so long as the arbitrator’s
findings of fact are supported by substantial evidence on the whole and the
arbitrator has not made errors of law; provided, however, that

 

5



--------------------------------------------------------------------------------

either party may bring an action in a court of competent jurisdiction regarding
or related to matters involving MediciNova’s confidential, proprietary or trade
secret information, or regarding or related to inventions that Executive may
claim to have developed prior to joining MediciNova or after joining MediciNova,
pursuant to California Labor Code 2870. The parties further agree that, for
violations of Executive’s confidentiality, proprietary information or trade
secret obligations which the parties have elected to submit to arbitration,
MediciNova retains the right to seek preliminary injunctive relief in court in
order to preserve the status quo or prevent irreparable injury before the matter
can be heard in arbitration.

11.4 MediciNova reserves the right to modify, change or cancel this provision
upon thirty (30) days written notice. However, such cancellation shall not
affect matters which have already been submitted to arbitration.

12. Confidentiality and Inventions. Executive recognizes that MediciNova has and
shall continue to have and develop information, knowledge and rights regarding
inventions, confidential information, products, services, future plans, business
affairs, processes, trade secrets, technical matters, customer lists,
experimental designs and items of intellectual property. Executive hereby
confirms and ratifies the Proprietary Information and Inventions Agreement
(which is incorporated herein by reference) and agrees to execute and deliver to
MediciNova any other similar agreement(s) presented to Executive by MediciNova
from time to time.

13. Section Headings. The section headings or captions in this Agreement are for
convenience of reference only and do not form a part hereof, and do not in any
way modify, interpret or construe the intent of the parties or affect any of the
provisions of this Agreement.

14. Survival. The obligations and rights imposed upon the parties hereto by the
provisions of this Agreement which relate to acts or events subsequent to the
termination of this Agreement shall survive the termination of this Agreement
and shall remain fully effective thereafter.

15. Severability. Should any one or more of the provisions of this Agreement or
of any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable in any relevant jurisdiction, then such illegal or
unenforceable provision shall be modified by the proper court, if possible, but
only to the extent necessary to make such provision enforceable, and such
modified provision and all other provisions of this Agreement and of each other
agreement entered into pursuant to this Agreement shall be given effect
separately from the provision or portion thereof determined to be illegal or
unenforceable and shall not be affected thereby; provided, however, that any
such modification shall apply only with respect to the operation of this
Agreement in the particular jurisdiction in which such determination of
illegality or unenforceability is made.

16. Waiver. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement. The rights granted both parties herein are cumulative and the
election of one shall not constitute a waiver of such party’s right to assert
all other legal remedies available under the circumstances.

 

6



--------------------------------------------------------------------------------

17. Parties in Interest. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the parties hereto and the successors,
assigns and affiliates of MediciNova, nor is anything in this Agreement intended
to relieve or discharge the obligation or liability of any third person to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.

18. Assignment. MediciNova may, in its sole discretion, assign its rights and
obligations, in whole or in part, to any parent, subsidiary or affiliate of
MediciNova. This Agreement shall be binding upon the heirs, executors,
successors and assigns of Executive. This Agreement contemplates the rendition
of personal services by Executive and Executive may not assign this Agreement or
delegate Executive’s responsibilities hereunder.

19. Entire Agreement. Except for the Proprietary Information and Inventions
Agreement and one or more similar agreements between MediciNova and Executive as
may exist from time to time, this Agreement contains the entire agreement of the
parties with respect to the subject matter hereof and no representation,
inducement, promise or agreement, oral or otherwise, between the parties not
embodied herein shall be of any force or effect. No modification, termination or
attempted waiver shall be valid unless in writing and signed by the party
against whom or which such modification, termination or waiver is sought to be
enforced.

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

MediciNova:

MediciNova, Inc.,

a Delaware corporation

By:

 

/s/ Shintaro Asako

Name:

  Shintaro Asako, CPA

Title:

  Chief Financial Officer

Executive:

 

/s/ Yuichi Iwaki

Name:

  Yuichi Iwaki, M.D., Ph.D.

 

7